Case 9:18-cv-80176-BB Document 684 Entered on FLSD Docket 09/10/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                            CASE NO.: 9:18-cv-80176-BB/BR
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC

           Plaintiffs,

   v.

   CRAIG WRIGHT

           Defendant.

                               JOINT MOTION
          TO STRIKE JOINT SUBMISSION IN ADVANCE OF CALENDAR CALL

        In accordance with the Clerk’s notice at D.E. 683, the parties move to strike the Joint

 Submission in Advance of Trial that was filed at D.E. 680. The parties will refile a corrected

 motion with login credentials that match the typed name on the signature block


 Dated: September 10, 2021
Case 9:18-cv-80176-BB Document 684 Entered on FLSD Docket 09/10/2021 Page 2 of 2




                                                      Respectfully submitted,



 By: /s/ Amanda McGovern                              By: /s/ Velvel Freedman
     AMANDA MCGOVERN                                     Velvel (Devin) Freedman, Esq.
     Florida Bar No. 964263                              ROCHE FREEDMAN LLP
     ANDRES RIVERO                                       200 S. Biscayne Blvd.
     Florida Bar No. 613819                              Suite 5500 Miami, Florida 33131
     SCHNEUR KASS                                        vel@rcfllp.com
     Florida Bar No. 100554
     ZAHARAH MARKOE                                      Andrew S. Brenner, Esq.
     Florida Bar No. 504734                              BOIES SCHILLER FLEXNER LLP
                                                         100 SE 2nd Street, Suite 2800
     RIVERO MESTRE LLP                                   Miami, Florida 33131
     2525 Ponce de Leon Boulevard, Suite 1000            abrenner@bsfllp.com
     Miami, Florida 33134
     Telephone: (305) 445-2500                           Kyle W. Roche, Esq.
     Fax: (305) 445-2505
                                                         Joseph M. Delich
     Email: arivero@riveromestre.com
     Email: amcgovern@riveromestre.com                   ROCHE FREEDMAN LLP
     Email: zkass@riveromestre.com                       99 Park Avenue, 19th Floor
     Email: zmarkoe@@riveromestre.com                    New York, New York 10016
     Email: receptionist@riveromestre.com                kyle@rcfllp.com
                                                         jdelich@rcfllp.com
     MICHAEL A. FERNÁNDEZ
     (Pro Hac Vice)                                      Counsel to Plaintiffs Ira Kleiman as
                                                         Personal Representative of the Estate of
     RIVERO MESTRE LLP                                   David Kleiman and W&K Info Defense
     565 Fifth Avenue, 7th Floor                         Research, LLC
     New York, NY 10017
     Telephone: (212) 880-9451
     Email: mfernandez@riveromestre.com

     Attorneys for Dr. Craig Wright

                                  CERTIFICATE OF SERVICE

         I CERTIFY that on September 10, 2021, I electronically filed this document with the Clerk
 of the Court using CM/ECF. I also certify that the foregoing document is being served this day on all
 counsel of record via transmission of Notices of Electronic Filing generated by CM/ECF.
                                                    s/ Amanda McGovern
